DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-16, 18-21 are pending in this amended application.             

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. [hereafter Yamasaki], US Pub 2018/0091667 (cited in IDS) in view of Nozawa et al. [hereafter Nozawa], US Pub 2016/0269578 and Kawaguchi, US Pub 2018/0295245.
            As to claim 1 [independent], Yamasaki teaches an image forming apparatus, comprising [fig. 1, element 1; 0021]:
            an image forming unit [fig. 1, element 200; 0021, 0029] configured to form an image on a recording material [fig. 1, element 200; 0021, 0029-0032, 0051-0052  Yamasaki teaches that the image forming unit 200 of printer 1 prints an image on a sheet (see at least para., 0029)];
fig. 1, element 300 & fig. 9, elements 300a-b; 0021] capable of displaying a software key permitting input by a user's line of sight [figs. 6-8 & fig. 13; 0120-0121  Yamasaki teaches that the controller 500 detected the user's line of sight and displayed the screen having soft keys/buttons for the user to select function(s) for image processing on the display 300a or 300b]; 
            an image pickup portion [fig. 1, element 400; 0021] configured to pick up an image of a user's face [fig. 13, step 103; 0021, 0048, 0120  Yamasaki teaches that the camera 400 takes photograph/image of the user’s face]; and 
            a controller [fig. 5, element 500; 0077-0078] capable of executing an operation in a setting mode in which setting on the basis of a pickup result obtained by the image of the user’s face picked up by said image pickup portion [figs. 6-8 & fig. 13, steps 103-104; 0021, 0048, 0120-0121  Yamasaki teaches that the controller 500, in the setting mode corresponding to image pickup, has taken the photograph/image of the user’s face (i.e. the user’s face including the user’s eye, and in order to take a photograph of eye of the user, he/she has turns his/her face toward the camera to take the photograph of the eye), and determined the  user's line of sight] and an operation in an input mode in which input corresponding to the software key is received in accordance with a line-of-sight input operation to the software key by the user's line of sight detected on the basis of the setting of the setting mode [figs. 6-8 & fig. 13, steps 103-104; 0021, 0048, 0120-0121  Yamasaki teaches that the controller 500 has performed in the setting mode, and has taken the photograph/image of the user’s face, to determine the  user's line of sight for displaying the screen having soft keys/buttons (as the input mode) at the location where the line of sight is detected for the user to select function(s) for image processing on the display 300a or 300b], 
             Yamasaki doesn’t teach wherein in the input mode said controller is capable of executing an image forming job in which said controller causes said image forming unit to form the image on the recording material on the basis of the line-of-sight input operation, and
             Nozawa teaches wherein in the input mode said controller is capable of executing an image forming job in which said controller causes said image forming unit to form the image on the recording material on the basis of the line-of-sight input operation [fig. 4, steps 101, 109 & fig. 12; 0046-0049, 0074-0078  Nozawa teaches that the printing device 212 is capable of forming the images on the basis of user’s detected line of sight (see at least fig. 12)], and
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nozawa teaching to form image on basis of detected line of sight to modify Yamasaki’s teaching to cause a display device to display a virtual settings screen to select settings and to display the image processing options while acquiring communication connection information of identified printer to execute image processing function compatible to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide displayed information to the identified printer, thus prevents the identified printer from executing the function in error.
             Yamasaki and Nozawa don’t teach wherein said controller notifies a user of an event that an operation mode is changed from the setting mode to the input mode.
fig. 1, element 10; 0022] notifies a user of an event [0006 “first notification”] that an operation mode is changed from the setting mode to the input mode [figs. 5-9; 0064  Kawaguchi teaches that the controller 10 notifies the user by “displaying the soft keys/buttons” indicating that the printer’s mode is changed from setting mode to input mode that is corresponding to selecting/inputting the soft keys/buttons to execute image processing functions]. 
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawaguchi teaching to notify the change from setting into input mode to modify Yamasaki and Nozawa’s teaching to cause a display device to display a virtual item button for item selection while an imager captures an image of an operation panel, and recognizing the virtual item button based on an output of a sight line detector and recognizing an item corresponding to the virtual item button as a selected item. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to prevent a job from started unintentionally, so that no instruction to start execution of a job is allowed to be given using the HMD. 
             As to claim 2 [dependent from claim 1], Yamasaki teaches wherein said software key permits a touch operation by the user [figs. 6-8; 0047, 0064  Yamasaki teaches that the user touches the keys/buttons on the touch screen indicating that the user is allowed to touch the soft keys/buttons]. As to claim 3 [dependent from claim 1], Yamasaki teaches an operating unit [fig. 1, element 300 & fig. 9, elements 300a-b; 0021-0022] including said display portion (0046-0047 display 300 including display portion) and a panel cover (0046-0047 display 300 including the panel cover on which the camera 400 is mounted) provided so as to expose said display portion [fig. 1, element 300 & fig. 9, elements 300a-b; 0021, 0046-0047  Yamasaki teaches that the operating unit 300 has display portion to display information such as the soft keys/buttons for the user (see figs. 6-8) to execute image processing function, and the panel cover region on which camera 400 is mounted], wherein said image pickup portion [fig. 1, element 400; 0021] is provided on said panel cover [fig. 1; 0021 Yamasaki teaches that the camera 400 is mounted on the operating unit 300].              As to claim 4 [dependent from claim 1], Kawaguchi teaches wherein said controller [fig. 1, element 10; 0022] causes said display portion to display a display screen for notifying the user of an event that the operation mode is changed from the setting mode to the input mode [figs. 5-9; 0064  Kawaguchi teaches that the controller 10 notifies the user by “displaying the soft keys/buttons” indicating that the printer’s mode is changed from setting mode to input mode that is corresponding to selecting/inputting the soft keys/buttons to execute image processing functions]. 
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawaguchi teaching to notify the change from setting into input mode to modify Yamasaki and Nozawa’s teaching to               As to claim 5 [dependent from claim 4], Yamasaki teaches wherein when the operation mode is changed from the setting mode to the input mode [figs. 6-8 & fig. 13, steps 103-104; 0021, 0048, 0120-0121  Yamasaki teaches that the controller 500 has performed in the setting mode, and has taken the photograph/image of the user’s face, to determine the  user's line of sight for displaying the screen having soft keys/buttons (as the input mode) at the location where the line of sight is detected for the user to select function(s) for image processing on the display 300a or 300b], said controller causes said display portion to display a mark movable in interrelation with movement of the user's line of sight detected on the basis of the setting mode [figs. 6-8; 0086-0093  Yamasaki teaches that the controller 500 has detected the user’s line of sight and accordingly caused the display portion to display the arrow moveable associated with the movement user’s line of sight]. 

            As to claim 6 [dependent from claim 1], Yamasaki and Kawaguchi don’t teach a light emitting portion configured to emit light, 
fig. 2, element 112] configured to emit light [0026  Yamasaki teaches that the light emitting unit 112 emitted the light], 
            wherein said controller causes said light emitting portion to emit light when the operation mode is changed from the setting mode to the input mode [0026  Yamasaki teaches that the light emitting unit 112 emitted the light, obviously when the printer’s display device has displayed the screen to select/input the command on the displayed screen].

             As to claim 8 [independent], However, the independent claim 8 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 8 would be rejected based on same rationale as applied to the independent claim 1.

             As to claim 9 [dependent from claim 8], Yamasaki teaches wherein said display portion [fig. 1, element 300 & fig. 9, elements 300a-b; 0021] is capable of displaying a plurality of software keys capable of being touch operable by a user [figs. 6-8 & fig. 13; 0047, 0064, 0086-0095, 0120-0121  Yamasaki teaches that the controller 500 detected the user's line of sight and displayed the screen having soft keys/buttons for the user to select function(s) for image processing on the display 300a or 300b, and the displayed keys/buttons on the touch screen indicating that the user is allowed to touch the soft keys/buttons (see paras., 0047, 0064)], and 
             Kawaguchi teaches wherein said controller changes a color of the software key, of said software keys, overlapping with the mark to a color different from a color of said software keys non-overlapping with the mark [figs. 3, 6; 0038-0039, 0051-0056 Yamashita teaches that the controller 10 has displayed the soft keys/buttons in the non-overlapping state (see fig. 3 & paras., 0038-0039) and changed the colors of  the soft keys/buttons to overlapping state with the mark (i.e. arrow sign/mark, see fig. 6 & paras., 0051-0056, particularly paras., 0054-0055), and the colors of other soft keys/buttons on which the user’s line of sight are not detected are also changed to different colors with respect to fig. 3 as well (see fig. 6 & paras., 0054-0056)]. 
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawaguchi teaching to notify the change from setting into input mode to modify Yamasaki and Nozawa’s teaching to cause a display device to display a virtual item button for item selection while an imager captures an image of an operation panel, and recognizing the virtual item button based on an output of a sight line detector and recognizing an item corresponding to the virtual item button as a selected item. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to prevent a job from started unintentionally, so that no instruction to start execution of a job is allowed to be given using the HMD.

As to claim 10 [dependent from claim 8], Yamasaki teaches wherein when the detected user's line of sight is directed to a predetermined software key of said software keys over a predetermined time or more [figs. 6-8; 0047, 0086-0089  Yamasaki teaches that the user’s line of sight has been detected on the particular soft key/button over the predetermined time (see para., 0089)], said controller executes a function assigned to the predetermined software key [figs. 6-8; 0047, 0064-0066, 0086-0089  Yamasaki teaches that the user’s line of sight has been detected on the particular soft key/button and the user has selected the particular soft key/button, the printer 1 would execute the image processing task related to the particular soft key/button assigned to it]. 

             As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based on same rationale as applied to the independent claim 1.

              As to claim 12 [dependent from claim 11], Yamasaki teaches wherein when the user's line of sight is directed to any of said software keys for a predetermined time or more [figs. 6-8; 0047, 0086-0089  Yamasaki teaches that the controller 500 has detected or received the user’s line of sight on the particular soft key/button over the predetermined time (see para., 0089)], said controller receives line-of-sight input to said software key to which the user's line of sight is directed [figs. 6-8; 0047, 0086-0089  Yamasaki teaches that the controller 500 has detected or received the user’s line of sight on the particular soft key/button over the predetermined time (see para., 0089)].

             As to claim 13 [dependent from claim 11], Yamasaki teaches wherein when the user's line of sight is directed to a predetermined software key [figs. 6-8; 0047, 0086-0089  Yamasaki teaches that the controller 500 has detected or received the user’s line of sight on the particular soft key/button over the predetermined time (see para., 0089)], said controller [fig. 5, element 500; 0077-0078] notifies a user of an event that the predetermined software key to which the user's line of sight is directed is which software key of said software keys by voice guidance [0093-0095  Yamasaki teaches that the controller 500 notified the user by the sound/voice (see at least para., 0095) in which the user's line of sight is directed at the location where the key/button is located at the end area of the screen].

            As to claim 14 [dependent from claim 11], Yamasaki teaches wherein when the user's line of sight is directed to a predetermined software key [figs. 6-8; 0047, 0086-0089  Yamasaki teaches that the controller 500 has detected or received the user’s line of sight on the particular soft key/button over the predetermined time (see para., 0089)], Kawaguchi teaches said controller notifies a user of a color of the predetermined software key to which the user's line of sight is directed by changing a color of other software keys, to which the user's line of sight is not directed, to a different color [figs. 3, 6; 0038-0039, 0051-0056 Yamashita teaches that the controller 10 has displayed the soft keys/buttons in the non-overlapping state (see fig. 3 & paras., 0038-0039) and changed the colors of  the soft keys/buttons to overlapping state with the mark (i.e. arrow sign/mark, see fig. 6 & paras.,  0051-0056, particularly paras., 0054-0055), and the colors of other soft keys/buttons on which the user’s line of sight are not detected are also changed to different colors with respect to fig. 3 as well (see fig. 6 & paras., 0054-0056)].                  

5.         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. [hereafter Yamasaki], US Pub 2018/0091667 (cited in IDS) in view of Nozawa et al. [hereafter Nozawa], US Pub 2016/0269578 and Kawaguchi, US Pub 2018/0295245, further in view Yamashita, US Pub 2014/0062862.           
            As to claim 7 [dependent from claim 1], Yamasaki, Nozawa and Kawaguchi don’t teach a sound generating portion configured to generate a notification sound to the user, wherein said controller causes said sound generating portion to generate the notification sound.
             Yamashita teaches a sound generating portion configured to generate a notification sound to the user [0033  Yamashita teaches outputted the sound notification for the user], 
            wherein said controller causes said sound generating portion to generate the notification sound [0033  Yamashita teaches outputted the sound notification for the user]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamashita teaching to cause the controller to generate the notification sound to modify Yamasaki and Kawaguchi’s .     
                                                                Allowable Subject Matter
6.         Claims 15-16, 18-21 are allowed.

7.           The following is an examiner’s statement of reasons for allowance: 
              The independent claim 15 allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein said controller is capable of an operation in a correction mode in which a result of the user's line of sight detected by said image pickup portion is corrected on the basis of the information on the line of sight for each of users acquired by the execution of the operation in the information acquiring mode, and wherein said controller is capable of executing an operation in an input mode in which input corresponding to the software key is received in accordance with a line of sight input operation to the software key by the user's line of sight detected on the basis of the correcting of the correcting mode”, in combination with all other limitations as claimed.

Response to Arguments
8.          Applicant’s arguments with respect to claims 1-16, 18-21 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.
              On pages 8-10 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Yamasaki et al. (US Pub 2018/0091667) and Kawaguchi, (US Pub 2018/0295245), have failed to disclose or suggest the “amended claimed limitations” recited “wherein in the input mode said controller is capable of executing an image forming job in which said controller causes said image forming unit to form the image on the recording material on the basis of the line-of-sight input operation” either alone nor in combination. Applicant further on pages 8-10, explained the reasons that why applied arts Yamasaki et al.  and Kawaguchi are not suggesting the above claim limitations and provides the reasons by making the comparison between Examiner’s applied arts (Yamasaki et al., and Kawaguchi) teachings with the applicant’s claimed invention. 
              In response to the applicant’s argument, examiner would respectfully partially disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner viewed or reviewed the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. By analyzing the independent claim 1’s “amended claimed limitations” recited “wherein in the input mode said controller is capable of executing an image forming job in which said controller causes said image forming unit to form the image on the recording material on the basis of the line-of-sight input operation”, the claim limitations can be interpreted that the controller is “capable of” to execute image forming task on the basis of the line of sight operation. Applied prior art, Kawaguchi reasonably suggesting in figs. 3, 5-8 & paras., 0046-0048, 0051-0059 that the controller 10 notifies the user by “displaying the soft keys/buttons” indicating that the printer’s mode is changed from setting mode to input mode that is corresponding to selecting/inputting the soft keys/buttons to execute image processing functions such as “copy function” (see fig. 6, elements “m, V1”), and then further selects other settings related to the selected “copy function” (see at least fig. 7). So the controller 10 can execute the image processing function of the selected “copy function” on the basis of the user’s line of sight. However, for further clarity purpose, Examiner has introduced another prior art Nozawa et al. (US Pub 2016/0269578) to clarify further regarding forming images on the basis of the line of sight. Please see prior art rejection of claim 1.
            
Conclusion
9.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674